Citation Nr: 1101156	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for temporal lobe syndrome 
with ischemic brain damage (manifested by seizures, confusion, 
and memory impairment).

2.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or housebound status is 
denied. 

 [Issue involving entitlement to an increased pension based on 
exclusion of unreimbursed medical expenses from countable income 
for the year 2005 is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines which denied entitlement to service 
connection for temporal lobe syndrome, and a September 2008 
rating decision which denied entitlement to SMP based on the need 
for regular aid and attendance or housebound status.

The Veteran failed to appear for a scheduled Travel Board Hearing 
in April 2010,  with good cause not shown for such failure.  
Accordingly, his request for a hearing is considered withdrawn.  
38 C.F.R. § 20.702 (d) (2010).


FINDINGS OF FACT

1.  Temporal lobe syndrome with ischemic brain damage was not 
first manifested in service or for many years afterward; the 
preponderance of the evidence is against a finding that any 
currently diagnosed temporal lobe syndrome is related to military 
service.

2.  The Veteran is not blind or in a nursing home and, despite 
his disabilities, is able and competent to perform his activities 
of daily living and protect himself from his environment without 
regular assistance from another person.

3.  The Veteran does not have a disability that is rated at 100 
percent.

4.  The Veteran is not housebound; he is not substantially 
confined to his dwelling and the immediate premises nor, is he 
institutionalized.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of temporal lobe syndrome 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for a special monthly pension on account of the 
need for aid and attendance of another person or on account of 
being housebound are not met. 38 U.S.C.A. §§ 1131, 1521 (West 
2002 & Supp.  2010); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

VCAA letters in July 2006 (traumatic brain syndrome) and May 2008 
(aid and attendance) fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  This letters informed him 
that additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the RO scheduled the Veteran several times 
for VA examinations.  He has failed to report for these 
examinations; claiming that it is too expensive for him to travel 
to the place of examination; or, the place of examination was too 
far away; or, he has simply refused to report for examination.  
The Veteran has offered no good cause for his failure to report 
for these scheduled examinations.  He was also scheduled for a 
Travel Board in April 2010 but failed to report for his hearing.   

The Board notes that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, as the Veteran has been scheduled for several VA 
examinations for which he failed to report, has offered no good 
reason for his failure to report to these scheduled examinations, 
the Board finds that the duty to assist with regard to providing 
the Veteran a medical examination has been met in this case.  VA 
has made diligent efforts to provide the Veteran with an 
appropriate examination and may proceed to adjudicate the claims 
on the basis of the evidence which is of record.

The Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran's service medical records and post service medical 
records are entirely silent as to any complaints, treatment, or 
diagnoses of any traumatic head injuries or of any psychiatric 
treatment prior to a December 1992 to January 1993 VA 
hospitalization.  At that time he was seen for complaints of 
neurological instability.  He had reported signs and symptoms of 
confusion, memory lapse, concentration problems, tension 
headaches, paresthesias and anxiety.  An electroencepelogram 
revealed focal bitemporal swelling.  The diagnosis was temporal 
lobe syndrome; personality disorder changes secondary to temporal 
lobe syndrome; and, mild ischemic brain damage.  The examiner 
noted stressors including recent release from prison, potential 
homelessness, and unemployment.  

In February 1993 VA treatment records it was noted that he was 
unable to work and needed to be assigned a disability pension.

In a May 2007 statement, the Veteran indicated that his 
neurological trauma could have started in 1965 when he was 
"operated on."  In his statement of family history, he 
indicated that his elbow was injured in service and that he was 
hospitalized for 45 days.  He indicated that, after his release 
from the hospital, he found it hard to get along with people and 
had a change in his attitude or personality.  He indicated that 
the VA doctors have expressed that he has a personality disorder 
caused by temporal lobe syndrome.  He further stated that since 
1966 he had been easily angered and confused.  

In this case, the Veteran's service treatment records are silent 
as to any temporal lobe syndrome.  He was diagnosed with temporal 
lobe syndrome in December 1992, or 26 years after service.  
Evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The competent evidence of record does not establish that there is 
a nexus between any current diagnosis of temporal lobe syndrome 
and service.  Moreover, no supporting medical evidence has been 
submitted.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted.  While the Veteran has been 
found to have a diagnosis of temporal lobe syndrome, such 
disability was not noted in service or within one year of 
service.  The first indication of temporal lobe syndrome after 
service is December 1992 and the Veteran's medical records do not 
indicate that this condition was the result of military service.  

The Board notes that the Veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, as a lay person, he is not 
capable of making medical conclusions of a complex nature, thus, 
statements regarding causation are not competent.  While he is 
competent to report what comes through the senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

The Board concludes that the preponderance of the evidence is 
against finding that temporal lobe syndrome is etiologically 
related to active service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the Veteran's claim.  Accordingly, the appeal is denied.

III.  SMP

Nonservice-connected pension benefits have been awarded to the 
Veteran.  His nonservice-connected disability is temporal lobe 
syndrome rated as 70 percent.  His combined nonservice-connected 
disability rating for pension purposes is 70 percent.  

A Veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular aid 
and attendance of another person.  38 C.F.R. § 3.351(b) (2010).  
A Veteran will be considered in need of regular aid and 
attendance if he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and attendance 
under certain criteria in VA regulations.  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351(c) (2010).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the inability of 
the Veteran to dress or undress himself; to keep himself 
ordinarily clean and presentable; whether he requires frequent 
adjustment of any special prosthetic or orthopedic appliances; 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect himself from 
hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a). 

"Bedridden" will be a proper basis for the determination and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and attendance; 
not that there be a constant need.  Determinations that the 
Veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely on an opinion that the 
Veteran's condition is such that it would require him to be in 
bed.  They must be based on the actual requirements of personal 
assistance from others. 38 C.F.R. § 3.352(a) (2009); Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Increased pension is also payable to a Veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under § 4.17 of this chapter) the Veteran: 
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  The "permanently housebound" requirement is met 
when the Veteran is substantially confined to his dwelling and 
the immediate premises or, if institutionalized, to the ward or 
clinical area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue throughout 
his lifetime.  38 U.S.C.A. 1502(c), 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d) (2010).

The Veteran is not a patient in a nursing home.  There is also no 
evidence of visual acuity of 5/200 or less, or contraction visual 
field vision of 5 degrees or less.  
Accordingly, a special monthly pension based on residency in a 
nursing home or due to blindness is not warranted.  38 C.F.R. § 
3.351(1) & (2).  The question thus remaining is whether a special 
monthly pension based on the need for aid and attendance of 
another person is warranted.  38 C.F.R. § 3.352(a).

The available medical evidence shows that he does not need the 
aid and attendance of another person.  SMP is based on the 
Veteran's ability to live independently as determined by the 
clinical evidence of record.  The medical evidence which reflects 
his degree of impairment is more probative than the Veteran's own 
assessment.  Despite his contentions, the evidence does not 
reflect that he has disabilities which render him unable to feed, 
bathe, or dress himself.  He apparently manages his own affairs 
as well as provides food and other charitable assistance to his 
neighbors through his local church.  Based on the evidence of 
record, the Veteran does not meet the requirements for regular 
aid and attendance by another person as set out in the 
regulations.  38 C.F.R. §§ 3.351, 3.352.

As to whether he is housebound, the Veteran does not have a 
single permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities, and thus does not meet the 
first element for a finding of housebound.  38 C.F.R. § 3.351(d).  
Moreover, he is not substantially confined to his dwelling and 
the immediate premises nor is he institutionalized.    

In fact, it does not appear that the Veteran has ever filed a 
claim for SMP.  In a July 2008 letter, he wrote, "In short, to 
be sure we both are on the same page, I appreciate your concern 
for aid and attendance, but believe, I do not fit the description 
........"

The preponderance of the evidence is against the claim for SMP 
based on the need for aid and attendance or housebound status; 
there is no doubt to be resolved; and entitlement to SMP based on 
the need for aid and attendance or housebound status is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.




ORDER

Service connection for temporal lobe syndrome is denied.  

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status is denied. 



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


